Order entered September 12, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00803-CV

                IN THE INTEREST OF A.M.G., I.V.G. AND E.G., Appellant


                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF13-17718

                                            ORDER
       The Court has reviewed the clerk’s record. The clerk’s record does not include an order

dated May 20, 2014 dismissing appellant’s plea to the jurisdiction, identified in appellant’s

notice of appeal as one of the orders appealed in this case. Accordingly, the Court ORDERS

Gary Fitzsimmons, District Clerk of Dallas County, to file within five (5) days of the date of

this order, either a supplemental clerk’s record including the order dismissing appellant’s plea to

the jurisdiction or a statement that no such order exists. We DIRECT the clerk to transmit this

order to Gary Fitzsimmons, District Clerk, and all parties electronically.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE